Case 2:19-cv-00382-JHR Document 112 Filed 02/05/21 Page 1 of 9                                 PageID #: 1244




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MAINE


    FEDEQ DV004, LLC, and FEDEQ DV005,                      ]
    LLC, Florida limited liability companies                ]
                                                            ]
           Plaintiffs,                                      ]
                                                            ]
    v.                                                      ]        Case No.: 2:19-CV-00382-JHR
                                                            ]
    CITY OF PORTLAND, a Maine body                          ]
    politic and corporate,                                  ]
                                                            ]
    and                                                     ]
                                                            ]
    JON. P. JENNINGS, an individual,                        ]
                                                            ]
           Defendants.                                      ]



      FEDERATED’S CORRECTED1 MOTION FOR RECONSIDERATION OF
  MEMORANDUM DECISION AND ORDER ON MOTIONS TO DISMISS, MOTIONS
 FOR SANTIONS, MOTION TO COMPEL, OR, IN THE ALTERNATIVE, FOR LEAVE
        TO AMEND, WITH INCORPORATED MEMORANDUM OF LAW

          Plaintiffs, FEDEQ DV004, LLC and FEDEQ DV005, LLC (together, “Plaintiffs” or

“Federated”), hereby move for reconsideration of this Court’s Memorandum Decision and Order

on Motions to Dismiss, Motions for Sanctions, Motion to Compel (ECF No. 104) (the “Order”),

pursuant to Maine District Court Local Rule 7(f) and F.R. Civ. P. 15(a)(2), to the extent and on

the grounds set forth below:

                                              I.       Introduction.

          On January 22, 2021 this Court entered the Order, which dismissed Count VII of

Plaintiffs’ Second Amended Complaint (ECF No. 70) (the “Second Amended Complaint”), the


1
 Plaintiffs file this “corrected” Motion to rectify a date typo inadvertently specifying the filing date hereof was
February 6, 2021 as opposed to February 5, 2021. No changes other than two instances of a corrected date reference
on the certification page hereof have been made herein as compared to Plaintiffs’ initial motion on this topic.


                                                        1
Case 2:19-cv-00382-JHR Document 112 Filed 02/05/21 Page 2 of 9                                      PageID #: 1245




sole count thereof directed to Defendant Jon P. Jennings (“Jennings”). ECF No. 104 at 1. That

count alleged tortious interference by Mr. Jennings with Plaintiffs’ contractual relationship with

the City of Portland (“City”) and cited as bases therefor that (i) Mr. Jennings, acting as a yet-to-

be hired City employee, with an atypical municipal official background including experience as a

developer with a financial stake in a proximately located real estate development project directly

competing with Plaintiffs’ (Id. at ¶ 410), took it upon himself to (ii) actively understand who the

key City officials involved in the Plaintiffs’ project were (Id. at. 70 ¶¶ 419, 426, 433-434) , and

(iii) connect with such individuals (Id. at 70 ¶ 435, 437), including the City’s then-chief

executive, and that (iii) as a direct result thereof the City invalidated Plaintiffs’ contracts with the

City, without explanation, via email on which Mr. Jennings was copied (Id. at ¶ 456). In

addition, Plaintiffs have alleged that Greg Mitchell, who was the City’s primary point of contact

for Plaintiffs’ agreements with the City, reached out to Plaintiffs regarding the City’s termination

of the parties’ agreement at the express direction of Mr. Jennings. Id. at ¶ 445. Furthermore,

Plaintiffs have alleged that the City’s interim manager, and the author of the correspondence

invalidating Plaintiffs contracts, were both directly on contact with Mr. Jennings concerning

Plaintiffs and their agreements with the City. Id. at ¶¶ 439, 441.

         While Mr. Jennings alleged in his Motion to Dismiss Second Amended Complaint (ECF

No. 77) that Plaintiffs failed to support their allegation that the “PSA” would have remained in

force or effect absent Mr. Jennings’s interference, since the PSA was later reinstated (Id. at 16-

17), he failed to allege that, as Plaintiffs contend, the PSA was not invalidated at all2. And this is




2
 This is of critical importance, because the parties’ contract remained in a state of challenged termination for at least
four months, and moreover that time was spread across Maine’s exceptionally short construction season (June –
October, 2015).


                                                           2
Case 2:19-cv-00382-JHR Document 112 Filed 02/05/21 Page 3 of 9                                        PageID #: 1246




the sole basis upon which Mr. Jennings requested dismissal with prejudice, claiming the

Plaintiffs’ claims against Mr. Jennings were nothing but a “litigation tactic”. Id. at 17.

         Finally, because of Mr. Jennings’s two special motions to dismiss (ECF No. 26 & 78),

discovery with respect to his role in this litigation has been disallowed virtually from the outset.3

         Within the afore-described context, this Court then found, in the Order, that Plaintiffs

failed to meet the standard established by Federal Rule of Civil Procedure 9(b), which requires

allegations of fraud state the facts of such with particularity, including the time, place and

content of the alleged false representations. ECF No. 104 at 9. The Court further found that,

with respect to the intimidation element of Plaintiffs’ claim against Mr. Jennings, they had failed

to identify any specific statement or threat communicated by Jennings to any particular City

employee or employees prior to the start of his employment. Id. at 11.

                                                II.      Legal Standard.

         A motion to reconsider “an interlocutory4 order. . . .shall demonstrate that the order was

based on a manifest error of fact or law and shall be filed within 14 days from the date of the order. .

. .”. Local Rule 7(f).

         Further, this Court should freely grant leave to amend when justice so requires. F.R. Civ. P.

15(a)(2). Courts have discretion to deny leave to amend if there is undue delay, bad faith or dilatory

motive on the part of the movant; repeated failure to cure deficiencies by amendments previously

allowed; undue prejudice to the opposing party; or futility of the proposed amendment. Glenwood

Farms, Inc. v. Ivey, 228 F.R.D. 47, 49 (D. Me. 2005) (citing Forman v. Davis, 371 U.S. 178,182

(1962)).


3
  Pursuant to 14 M.R.S. § 556, discovery is stayed with respect to any claim for which a special motion to dismiss
thereunder is filed.
4
  In the Order, this Court refused to enter a final judgment in Mr. Jennings’s favor. ECF No. 104 at n.2. Further, the
Federal Rules of Civil Procedure state that unless the Court clarifies its Order was a final order, it’s not a final order
when multiple parties exist. F.R. Civ. P. 54(b).


                                                            3
Case 2:19-cv-00382-JHR Document 112 Filed 02/05/21 Page 4 of 9                       PageID #: 1247




                                           III.   Argument.

       This Motion has been filed within 14 days of the Court’s Order and is thus timely filed.

Further, for the reasons discussed in the Introduction to this Motion, which are elaborated upon

below, the Order was based on manifest errors of fact to the extent it dismissed Count VII. Such

Count should not have been dismissed at all, particularly not with prejudice.

       Plaintiffs contend the following:

       1. That, contrary to the Order, Plaintiffs did, in fact, meet the pleading standards of F.R.

           Civ. P. 9(b) concerning allegations of fraud, by alleging the time (June 2015), place (a

           meeting with City of Portland staff members, which is sufficient to indicate the

           natural place of business for City staff, i.e., Portland City Hall, a meeting which was

           detailed at Cia Café in the City of South Portland), and content (directions to City

           staff specifically concerning Plaintiffs’ project); and

       2. That, contrary to the Order, Plaintiffs did, in fact, allege with respect to their claims

           of intimidation that Mr. Jennings communicated statements (a directive to repudiate

           the PSA and discontinue working with Federated) to various third parties acting as

           representatives for the City as a party with which Plaintiffs contracted (i.e., the list of

           City staff names provided to Mr. Jennings by Plaintiffs, the City’s interim chief

           executive, Police Chief Sauschuck, and the City’s Economic Development Director,

           Greg Mitchell – who was also the author of the communication directly terminating

           Plaintiffs’ contract with the City) which suggested adverse economic consequences to

           such party (specifically, Plaintiffs allege that Mr. Jennings inappropriately used his

           status as “incoming” City Manager to exert undue influence over the City staff he

           directed to terminate the PSA of the sort inherent in any employment supervisor’s




                                                  4
Case 2:19-cv-00382-JHR Document 112 Filed 02/05/21 Page 5 of 9                       PageID #: 1248




           role ), for the purpose of inducing those parties to act with respect to the Plaintiffs

           (again, to repudiate the PSA). Plaintiffs have further alleged that such third parties

           did, in fact, act at the behest of Mr. Jennings, namely by terminating the parties’

           PSA—resulting not only in “interference” with but complete obliteration of Plaintiffs’

           contractual rights.

       In its Order, the Court acknowledged many of the foregoing facts, but reasoned that

intimidation had not been properly alleged because, under Maine law, it also requires coercion,

extortion or other conduct that makes it clear to the party with which the plaintiff contracted,

here the City, that the only manner in which such party could avail itself of a particular benefit of

working with Mr. Jennings was to breach its contract with the Plaintiffs. ECF No. 104 at 11,

citing Howell v. Advantage Payroll Servs., Inc., Docket No. 2:16-cv-438-NT, 2017 WL 782881,

at *6 (D. Me. Feb. 28, 2017).

       This case is entirely distinct from Howell, where the plaintiff merely alleged, in

conclusory fashion, that the defendant “was aware of the contracts referenced above, and

interfered with such contracts through unlawful or improper means”. Id. To the contrary,

Plaintiffs have not only alleged that Mr. Jennings made it “clear” to City staff members, both

named and unnamed alike, that the only manner in which such party could avail itself of a

particular benefit of working with Mr. Jennings (i.e., employment) was to breach its contract

with the Plaintiffs, they additionally explained exactly how he did so (i.e., by utilizing the fact

that for all intents and purposes he was or imminently would become their employment

supervisor, meaning they should “do as he directs”, as any employee naturally would) (ECF No.

70 at 9). Howell is not limited to overt coercion or extortion, but contemplates “other conduct”

as well. Plaintiffs contend the foregoing naturally falls within such category.




                                                  5
Case 2:19-cv-00382-JHR Document 112 Filed 02/05/21 Page 6 of 9                       PageID #: 1249




       In short, the City staff members who invalidated Plaintiffs’ contract with the City did so

without any input from the City Council, three days after Mr. Jennings – a competing real estate

developer – was made an offer of employment, and at the same time as Mr. Jennings was

routinely and directly involving himself in the inner workings of City affairs, including directing

the very same staff members who invalidated the contract with respect to the contract. The

foregoing occurred at the same time as Mr. Jennings not only advised Plaintiffs, but committed

to them, that he would direct staff concerning the Plaintiffs’ project. All of the foregoing facts

are detailed in the Second Amended Complaint. This case, again, is a far cry factually from

Howell.

       Federated has presented facts sufficient to exceed the mere “labels and conclusions”

concern addressed in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The foregoing facts

clearly provide the grounds of Plaintiffs’ entitlement to relief: Mr. Jennings, an individual

motivated by financial gain to thwart Plaintiffs’ project, who communicated with the City about

such project, and its contracts, as a private individual, before becoming a City employee, directed

staff to invalidate the Parties’ PSA, and the City so invalidated the contract at issue, virtually

immediately after Mr. Jennings first became a serious contender for the role of City Manager.

This pattern of events could not be clearer as to motive, intent, or the means by which the former

were served. Moreover, the very same City staff members who invalidated the PSA themselves

have confirmed, as alleged and as documented, that they discussed the Plaintiffs’ project and

contracts with Mr. Jennings prior to his commencement as City Manager. This is enough to

meet the standards required by applicable precedent. Id. Based on the details elaborated upon

herein, the Court can certainly “draw the reasonable inference that [Mr. Jennings] is liable for the




                                                  6
Case 2:19-cv-00382-JHR Document 112 Filed 02/05/21 Page 7 of 9                       PageID #: 1250




misconduct alleged”, and that is all that is required to avoid dismissal. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

       To the extent the Court desires greater particularity than that offered in the Second

Amended Complaint as elaborated upon herein, however, Plaintiffs easily could have provided

such information had their attempts at discovery not been nixed from the outset. Instead,

Plaintiffs were deprived of an ability they otherwise would have had to develop the facts

necessary to flesh out the broad framework of wrongdoing they concisely and specifically

alleged in their Second Amended Complaint. At a minimum, therefore, Plaintiffs’ Second

Amended Complaint should not have been dismissed with prejudice.

       Plaintiffs’ case against the City continues, and discovery has been propounded. Should

Plaintiffs discovery additional facts relevant to their claim against Mr. Jennings by the

conclusion of discovery, it would be unjust to deprive them from refiling their complaint against

Mr. Jennings merely because Plaintiffs could not provide detail at the stage of their initial

pleading greater than that set forth in the Second Amended Complaint – which Plaintiffs again

contend is more than required by applicable rules and governing precedent. Plaintiffs’ primary

objective is to preserve their right to reinstitute their action against Mr. Jennings should

additional facts surface warranting the same. Mr. Jennings has gone to virtually no lengths to

defend this suit – instead, he is defended by the City’s counsel, and his participation in this suit

has been next to nonexistent. Accordingly, permitting Plaintiffs to refile Count VII at such time

as additional facts surface of the sort this Court would accept, assuming it does not reconsider

dismissal in the entirety, would have no meaningfully adverse impact on Mr. Jennings. In other

words, few of the reasons typically underlying a dismissal with prejudice are present here.




                                                  7
Case 2:19-cv-00382-JHR Document 112 Filed 02/05/21 Page 8 of 9                         PageID #: 1251




        In the alternative, Plaintiffs contend that they should be granted leave to amend their

Second Amended Complaint for a second time with respect to Count VII. There has been no bad

faith involved in Plaintiffs’ actions to date, nor have Plaintiffs been dilatory in their actions

(Plaintiffs have timely filed this Motion). Moreover, while Plaintiffs may have failed on one

occasion to satisfactorily amend their initial Complaint with regard to Mr. Jennings, they have

not “repeated[ly]” done so, no undue prejudice would arise for Mr. Jennings from a further

amendment, and a further amendment would not be futile; as such, leave should be granted for

an amendment in the event this Court denies Plaintiffs’ primary request to reconsider its

dismissal with prejudice, as the standard for not doing so has not been met. Farms, Inc., 228

F.R.D. 47, 49 (D. Me. 2005).

                                             Conclusion.

        While discovery would undoubtedly reveal facts describing the alleged misconduct with

greater particularity, Federated contends it has met the applicable rules and precedent governing its

pleading against Mr. Jennings, and that on that basis Count VII should not have been dismissed at all,

and much less with prejudice. Based on the reasonable inferences which this Court can draw from

the allegations Plaintiffs have asserted, Plaintiffs contend it would be a manifest error of both law

and fact to dismiss Count VII with preclusive effect on future refilings.

        WHEREFORE, Plaintiffs, respectfully request that this Court review and grant this

Motion for the reasons set forth above, or in the alternative grant Plaintiffs leave to amend their

Second Amended Complaint an additional time at such time as facts of the sort this Court would

deem appropriate are discovered.




                                                   8
Case 2:19-cv-00382-JHR Document 112 Filed 02/05/21 Page 9 of 9                     PageID #: 1252




Dated at Gorham, Maine this 5th day of February 2021.

                                                      /s/ Patrick Venne
                                                      Patrick Venne, Esq.
                                                      Attorney for Plaintiffs
                                                      42 Barnfield Lane
                                                      Gorham, Maine 04038
                                                      (207) 274-1298
                                                      patrickjvenne@federatedcompanies.com


                                 CERTIFICATE OF SERVICE


       I, Patrick Venne, hereby certify that on the 5th day of February, 2021, I filed this Motion

for Reconsideration with the Clerk of the United States District Court using the CM/ECF system,

which will automatically send notification electronically to the registered participants.


                                                      /s/ Patrick Venne
                                                      Patrick Venne , Esq.
                                                      Attorney for Plaintiffs
                                                      42 Barnfield Lane
                                                      Gorham, Maine 04038
                                                      (207) 274-1298
                                                      patrickjvenne@federatedcompanies.




                                                 9
